UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1190


JAMES WASHINGTON,

                Plaintiff - Appellant,

          v.

GIANT OF MARYLAND, LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:13-
cv-02599-PWG)


Submitted:   July 21, 2015                  Decided:   July 23, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dmitry Balannik, TOUCHSTONE LAW FIRM, LLC, Rockville, Maryland for
Appellant.    Marianne Hogan, MORGAN, LEWIS & BOCKIUS LLP,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Washington appeals the district court’s dismissal of

his   action     as    barred    by   the   applicable    six-month       statute   of

limitations set forth in 29 U.S.C. § 160(b) (2012).                       On appeal,

we confine our review to the issues raised in the Appellant’s

brief.   See Fed. R. App. P. 28(a)(8); Edwards v. City of Goldsboro,

178 F.3d 231, 241 n.6 (4th Cir. 1999) (stating that failure to

raise    claim    and    support      argument    in   opening    brief    “triggers

abandonment of that claim on appeal”).

      Because Washington’s brief does not challenge the basis for

the district court’s disposition of his federal claims, he has

forfeited appellate review of the district court’s order.                      As to

Washington’s          argument     for      the   exercise       of   supplemental

jurisdiction under 28 U.S.C. § 1367 (2012), we reject this argument

for the reasons stated by the district court.                Washington v. Giant

of Md., LLC, No. 8-13-cv-02599-PWG (D. Md. Feb. 6, 2015).

      Accordingly, we affirm the district court’s judgment.                         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                            2